      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LEANNE HANKES and JANIE MORRISON,
individually and as Class Representatives,
                                                         Case No.
               Plaintiffs,
       v.

KRAPILS, THE GREAT STEAK, INC.,
RON MUERSCH, SR., individually,
RON MUERSCH, JR., individually, and
TED MUERSCH, individually,                               JURY TRIAL DEMANDED

               Defendants.

    CLASS AND COLLECTIVE ACTION COMPLAINT FOR ACCOUNTING AND
        JUDGMENT FOR UNPAID EARNED WAGES UNDER FEDERAL
                         AND ILLINOIS LAW

       NOW COME the Plaintiffs, Leanne Hankes and Janie Morrison, individually and as class

representatives (“Plaintiffs”), by and through their attorneys, hereby make the following

allegations against Krapils, The Great Steak, Inc. (“Krapils”) and Ron Muersch, Sr., individually,

Ron Muersch, Jr., individually, and Ted Muersch, individually, (collectively “Defendants”):

                                I.      NATURE OF THE CASE

       1.      Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §201 et

seq. (“FLSA”) and the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”) for

Defendants’ failure to pay Plaintiffs the regular minimum wage rate.

       2.      Plaintiffs were employed as non-exempt, hourly paid servers. Defendants paid

Plaintiffs, similarly situated servers and all other tipped employees sub-minimum hourly wages

under the tip-credit provisions of the FLSA and IMWL. These statutes permit employers of

“tipped employees” to pay wages of less than the minimum wage provided employers comply

with all requirements of the tip-credit provisions.
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 2 of 14 PageID #:2




        3.       This action arises out of Defendants’ systematic violations of the FLSA and

IMWL with regard to Plaintiffs and all other similarly situated tipped employees. Specifically,

Defendants violated the FLSA and IMWL by requiring tipped employees to participate in a

mandatory, involuntary and invalid tip pool that included employees engaged in occupations

which do not customarily and regularly earn tips; namely supervisors and kitchen staff.

        4.       This action seeks to remedy Defendants’ illegal practices whereby Defendants

deliberately and uniformly deprived Plaintiffs and similarly situated tipped employees of earned

minimum and overtime wages, and all tips received in violation of the FLSA and IMWL.

                                II.     JURISDICTION AND VENUE

        5.       This Court has jurisdiction over Plaintiffs’ FLSA claims under 28 U.S.C. §1331,

arising under 29 U.S.C. §216(b). This Court has supplemental jurisdiction over Plaintiffs’ state

law claims pursuant to 28 U.S.C. §1367.

        6.       Venue is proper in this judicial district because Defendants’ place of business is

located within this judicial district and the events giving rise to Plaintiff’s claims occurred in this

judicial district.

                                            III.    PARTIES

Plaintiffs

        7.       At all relevant times, each Class Representative Plaintiff has:

                 A. resided in and been domiciled within this judicial district in Illinois;

                 B. been an “employee” of Defendants in Illinois as that term is defined by the
                    FLSA, 29 U.S.C. §201 et seq. and the IMWL, 820 ILCS 115/3(d); and

                 C. been employed by Defendants.

Defendants

        8.       At all relevant times, Defendant Krapils, The Great Steak, Inc. has:



                                                   2
Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 3 of 14 PageID #:3




       A. been a corporation organized under the laws of the State of Illinois;

       B. had its principal places of business in Illinois within this judicial district;

       C. conducted business in Illinois and within this judicial district;

       D. been an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29 U.S.C.
          §203(r)(1), and is an enterprise engaged in commerce, within the meaning of
          Section 3(s)(1)(A) of the FLSA, 29 U.S.C. §203(s);

       E. been class representative Plaintiffs’ “employer” as that term is defined by the
          FLSA, 29 U.S.C. §203(d) and IMWL, 820 ILCS 105/3(c).

 9.    At all relevant times, Defendant Ted Muersch (“Ted”) has:

       A. been the president of Krapils;

       B. among other things, had the authority to hire and fire, to direct and supervise
          the work of Plaintiffs, to authorize payment of wages to Plaintiffs, and to
          participate in decisions regarding the operation of the business and
          employment policies and practices;

       C. regularly supervised and directed Plaintiffs’ work;

       D. been Class Representative Plaintiffs’ “employer” as that term is defined by the
          FLSA, 29 U.S.C. §203(d) and IMWL, and 820 ILCS 105/3(c); and

       E. resided within this judicial district.

 10.   At all relevant times, Defendant Ron Muersch, Sr. (“Ron Sr.”) has:

       A. been a manager at Krapils;

       B. among other things, had the authority to hire and fire, to direct and supervise
          the work of Plaintiffs, to authorize payment of wages to Plaintiffs, and to
          participate in decisions regarding the operation of the business and
          employment policies and practices;

       C. regularly supervised and directed Plaintiffs’ work;

       D. been Class Representative Plaintiffs’ “employer” as that term is defined by the
          FLSA, 29 U.S.C. 203(d) and IMWL, and 820 ILCS 105/3(c); and

       E. resided within this judicial district.

 11.   At all relevant times, Defendant Ron Muersch, Jr. (“Ron Jr.”) has:



                                          3
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 4 of 14 PageID #:4




                A. been the General Manager of Krapils;

                B. among other things, had the authority to hire and fire, to direct and supervise
                   the work of Plaintiffs, to authorize payment of wages to Plaintiffs, and to
                   participate in decisions regarding the operation of the business and
                   employment policies and practices;

                C. regularly supervised and directed Plaintiffs’ work;

                D. been Class Representative Plaintiffs’ “employer” as that term is defined by the
                   FLSA, 29 U.S.C. 203(d) and IMWL, and 820 ILCS 105/3(c); and

                E. resided within this judicial district.

                                   IV.     STATEMENT OF FACTS

        12.     Plaintiffs are or were tipped employees of the Defendants during the three years

preceding the filing of this action.

        13.     Defendants, since before August 1, 2017, have operated a mandatory tip pool

which was not limited to participation by “tipped employees,” as defined by the FLSA and

IMWL, but included employees engaged in occupations which do not customarily and regularly

earn tips; namely kitchen employees and managers. See Group Exhibit 1, which are payroll

stubs of William F. Von Bruchhaeuser who was a manager for Defendants but received

“Reported Tips” and “Reported Cash Tips” from the tip pool .

        14.     Each individual Defendant has known of the existence of the tip pool, its

participants and its features at all relevant times.

        15.     Each individual Defendant allowed the tip pool to operate with kitchen employees

and managers sharing in it.

        16.     Defendants’ kitchen employees are not paid the tip-rate minimum wage rate.

        17.     Defendants’ kitchen employees do not customarily and regularly receive tips

except through the illegal employer-created tip pool.




                                                   4
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 5 of 14 PageID #:5




       18.     Defendants’ managers are not paid the tip-rate minimum wage rate.

       19.     Defendants’ managers do not customarily receive tips except through the illegal

employer-created tip pool.

       20.     Each individual Defendant was able to change the distribution of the tip pool to

exclude kitchen employees and managers but failed to.

       21.     The tip pool, as operated by Defendants, does not comply with the Illinois

requirements to pay employees the tip rate.

       22.     The tip pool, as operated by Defendants, does not comply with the federal

requirements to pay employees the tip rate.

       23.     Defendants recklessly disregarded or intentionally violated the FLSA.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       24.     Plaintiffs bring this collective action on behalf of themselves and all others

similarly situated pursuant to the FLSA, 29 U.S.C. § 216(b), to recover unpaid minimum wages,

overtime compensation, tips, liquidated damages, statutory penalties, prejudgment interest,

attorneys’ fees and costs, and other damages related to Defendants’ violation of the FLSA.

       25.     They bring this action under the FLSA on behalf of the following collective class

of similarly situated employees:

               All hourly paid, tipped employees who worked for Defendants at any
               time during the applicable statute of limitations period and were subject
               to Defendants’ tip pool (the “FLSA Collective”).

       26.     Leanne Hankes and Janie Morrison are both members of the FLSA collective they

seek to represent because they worked for Defendants as non-exempt, hourly paid, tipped

employees during the relevant period, and were subject to Defendants’ tip pool.




                                                 5
        Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 6 of 14 PageID #:6




         27.   This action is properly maintained as a collective action because the

representative Plaintiffs are similarly situated to the members of the FLSA Collective with

respect to their compensation plan, and are all subject to a common practice, policy, or plan in

which Defendants classified and paid them as non-exempt, hourly paid tipped employees, but

deprived them of minimum wages and overtime compensation at the proper rates and all tips

received.

         28.   Defendants knew or should have known that they failed to pay members of the

FLSA Collective at the correct overtime rate for all hours worked in excess forty hours per

workweek.

         29.   Defendants knew or should have known that they required members of the FLSA

Collective to participate in a mandatory, involuntary and invalid tip pool that included non-

tipped supervisors and kitchen employees, both of whom do not customarily or regularly receive

tips.

         30.   Defendants’ conduct, as alleged herein, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255.

         31.   Defendants are liable under the FLSA for failing to properly compensate

members of the FLSA Collective. Plaintiffs request that the Court authorize notice to the

members of the FLSA Collective to inform them of the pendency of this action and their right to

“opt-in” to this lawsuit pursuant to 29 U.S.C. §216(b), for the purpose of seeking unpaid

minimum wages, overtime compensation, all tips received, liquidated damages under the FLSA,

and the other relief requested herein.




                                                 6
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 7 of 14 PageID #:7




       32.       Plaintiffs estimate there are over one hundred similarly situated current and

former members of the FLSA Collective who would benefit from the issuance of court-

supervised notice and an opportunity to join the present action if they choose.

       33.       The precise number of members of the FLSA Collective can be easily ascertained

by using Defendants’ payroll and personnel records. Given the composition and size of the class,

members of the FLSA Collective may be informed of the pendency of this action directly via

U.S. mail, email, and otherwise.

       34.       Pursuit of this action collectively will provide the most efficient mechanism for

adjudicating the claims of Plaintiff and members of the FLSA Collective on their FLSA claims.

                            IMWL CLASS ACTION ALLEGATIONS

       35.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”), Plaintiffs

Leanne Hankes and Janie Morrison bring claims for relief on their own behalf and as

representatives of a class under the IMWL, 820 ILCS 105/1, et seq., to recover unpaid minimum

wages, unpaid overtime compensation, unlawfully withheld wages, statutory penalties,

prejudgment interest, attorneys’ fees and costs, and other damages related to Defendants’

violation of the IMWL.

       36.       Plaintiffs seek class certification under Rule 23 for the following class under the

IMWL:

                 All hourly paid tipped employees who worked for Defendants in Illinois
                 at any time from three (3) years prior to the filing of this action to the
                 entry of judgment and who were subject to Defendants’ tip pool (the “IMWL
                 Class”)

       37.       This action is properly maintained as a class action under Rule 23(a) and Rule

23(b) because:

                 a. The IMWL Class is so numerous that joinder of all members is impracticable;



                                                   7
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 8 of 14 PageID #:8




                 b. There are questions of law or fact that are common to the IMWL Class;

                 c. The claims of plaintiffs are typical of the claims of the IMWL Class; and

                 d. Plaintiffs will fairly and adequately protect the interests of the IMWL Class.

                                            Numerosity

       38.       Upon information and belief, Plaintiffs estimate that the total number of putative

IMWL Class members represents over one hundred individuals. The precise number of IMWL

Class members can be easily ascertained using Defendants’ personnel and payroll records and

other records.

                                           Commonality

       39.       There are numerous and substantial questions of law and fact common to the

IMWL Class members, including, without limitation, the following:

          a.     Whether Defendants were entitled to pay the members of the IMWL class sub-
                 minimum wages;

             b. Whether Defendants failed to pay the members of the IMWL Class proper
                overtime compensation for hours worked in excess of forty hours per workweek
                as required by the IMWL;

             c. Whether Defendants required members of the IMWL Class to participate in a
                mandatory, involuntary and invalid tip pool that included non-tipped managers;

             d. Whether Defendants required members of the IMWL Class to participate in a
                mandatory, involuntary and invalid tip pool that included non-tipped kitchen
                employees;

             e. Whether Defendants failed to keep true and accurate records of the amount of
                time the members of the IMWL Class actually worked;

             f. Whether Defendants willfully or recklessly disregarded the law in implementing
                its wage and hour policies applicable to the IMWL Class; and,

             g. The nature and extent of the class-wide injury and the appropriate measure of
                damages for the IMWL Class.




                                                  8
      Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 9 of 14 PageID #:9




       40.     Plaintiffs anticipate that Defendants will raise defenses that are common to the

IMWL Class.

                                             Typicality

       41.     The claims asserted by the Plaintiffs are typical of the IMWL Class members they

seek to represent. The Plaintiffs have the same interests and suffer from the same unlawful

practices as the IMWL Class members.

       42.     Upon information and belief, there are no other IMWL Class members who have

an interest individually controlling the prosecution of his or her individual claims, especially in

light of the relatively small value of each claim and the difficulties involved in bringing

individual litigation against one’s employer. However, if any such class member should become

known, he or she can “opt out” of this action pursuant to Rule 23.

                                             Adequacy

       43.     Plaintiffs will fairly and adequately protect the interests of all members of the

IMWL Class, and there are no known conflicts of interest between Plaintiffs and IMWL Class

members. Plaintiffs, moreover, have retained experienced counsel who are competent in the

prosecution of complex litigation and who have extensive experience acting as class counsel

specifically in wage and hour litigation.

    Common Questions of Law and fact Predominate and a Class Action is Superior to
                     Joinder of Claims or Individual Lawsuits

       44.     The common questions identified above predominate over any individual issues,

which will relate solely to the quantum of relief due to individual class members.

       45.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable. Class

action treatment will allow a large number of similarly situated persons to prosecute their



                                                  9
    Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 10 of 14 PageID #:10




common claims in a single forum, simultaneously, efficiently, and without the unnecessary

duplication of effort and expense if these claims were brought individually. Moreover, as the

damages suffered by each class member may be relatively small, the expenses and burden of

individual litigation would make it difficult for each class member to bring individual claims.

       46.      On the other hand, important public interests will be served by addressing the

matter as a class action. The cost to the court system and the public for the adjudication of

individual litigation and claims would be substantially more than if claims are treated as a

class action. Prosecution of separate actions by individual class members would create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendants, and/or substantially impair or impede the ability of class members to protect their

interests. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can and is empowered to, fashion methods to efficiently

manage this action as a class action.

                                     COUNT I
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                   (Unpaid Minimum Wages and Tips – Invalid Tip Pool)

       47.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       48.      In order to apply a tip credit toward an employee’s minimum wage under the

FLSA, an employer must satisfy several conditions, including: (1) the employer must inform the

employee that it will take a tip credit; and, (2) tipped employees must retain all the tips they

receive, except those tips included in a valid tipping pool among employees who customarily and

regularly receive tips. 29 U.S.C. 203(m).

       49.      Defendants utilized the FLSA tip-credit provision and required Plaintiffs and the




                                                 10
    Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 11 of 14 PageID #:11




members of the FLSA Collective to participate in a mandatory tip pool.

          50.   At all relevant times, Defendants distributed a portion of the tip pool to managers

and kitchen employees both of whom do not regularly or customarily receive tips.

          51.   As a result of Defendants’ improper use of the tip-credit provisions of the FLSA,

Defendants compensated Plaintiffs and the members of the FLSA Collective based on an

incorrect sub-minimum wage rate of pay and failed to pay them all tips earned.

          52.   Defendants’ violations of the FLSA, as described herein, have been willful and

intentional. Defendants failed to make a good faith effort to comply with the FLSA with respect

to the compensation of Plaintiff sand members of the FLSA Collective.

          53.   Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

          54.   Plaintiffs and members of the FLSA Collective have been harmed as a direct and

proximate result of Defendants’ unlawful conduct because they have been deprived of minimum

wages owed for time worked and all tips received.

          55.   As a result of the unlawful acts of Defendants, Plaintiffs and members of the

FLSA Collective have been deprived of minimum wages in amounts to be determined at trial,

and are entitled to recovery of such amounts, all tips unlawfully withheld, liquidated damages,

prejudgment interest, attorneys’ fees, costs and other compensation pursuant to 29 U.S.C. §

216(b).

                                    COUNT II
                 VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW
                      (Unpaid Minimum Wages – Invalid Tip Pool)

          56.   Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.




                                                 11
    Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 12 of 14 PageID #:12




       57.     Section 105/4(c) of the IMWL allows employers to apply a tip credit toward the

minimum wage of any employee “engaged in an occupation in which gratuities have customarily

and usually constituted and have been recognized as part of the remuneration” of that employee.

       58.     Defendants utilized the IMWL tip-credit provision and required Plaintiffs and the

members of the IMWL Class to participate in a mandatory tip pool.

       59.     At all relevant times, Defendants distributed a portion of the tip pool to managers,

and kitchen employees who do not customarily or regularly receive tips.

       60.     As a result of Defendants improper use of the tip-credit provision, Defendants

compensated Plaintiffs and members of the IMWL Class based on an incorrectly sub-minimum

wage regular rate of pay.

       61.     As a result of Defendants’ violations of the IMWL, Plaintiff and the IMWL Class

members have suffered and will continue to suffer a loss of income and other damages.

       62.     As a result of Defendants’ unlawful conduct, they are liable to Plaintiffs and the

IMWL Class members for actual damages, statutory damages, and equitable relief, as well as

reasonable attorneys’ fees, costs, and expenses.

       63.     Defendants’ failure to pay the IMWL Class members for all hours worked caused

them to work in excess of forty (40) hours in given workweeks without pay at an overtime

premium of one and one-half times their regular hourly rate for those additional hours in

violation of the IMWL, 820 ILCS 105/4a.

       64.     Throughout the relevant period, Defendants violated the IMWL by routinely

suffering or permitting Plaintiffs and the IMWL Class members to work hours without paying

them proper minimum wage and/or overtime compensation.

       65.     As a result of Defendants’ violations of the IMWL, Plaintiffs and the IMWL




                                                   12
    Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 13 of 14 PageID #:13




Class members have suffered and will continue to suffer a loss of income and other damages.

       66.     As a result of Defendants’ unlawful conduct, they are liable to Plaintiffs and the

IMWL Class members for actual damages, statutory damages, and equitable relief, as well as

reasonable attorneys’ fees, costs, and expenses.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Leanne Hankes and Janie Morrison, individually and on behalf

of all others similarly situated, by and through their attorneys, demand judgment against

Defendants and each of them, jointly and severally, and in favor of Plaintiffs and all others

similarly situated, for a sum that will properly, adequately, and completely compensate them for

the nature, extent, and duration of their damages, the costs of this action, and as follows:

       A.      Certify a collective action under Count I and designate Plaintiffs Hankes
               and Morrison as representatives of all those employees similarly situated;

       B.      Order Defendants to furnish to counsel a list of all names, telephone
               numbers, email addresses, and current (or best known) home addresses of
               all members of the proposed FLSA Collective;

       C.      Authorize Plaintiffs’ counsel to issue notice at the earliest possible time
               informing the members of the FLSA Collective that this action has been
               filed, of the nature of the action, and of their right to opt-in to this lawsuit;

       D.      Certify a class action under Count II;

       E.      Appoint Jac A. Cotiguala and Stephan Zouras, LLP as counsel for the
               IMWL Class under Rule 23(g);

       F.      Declare and find that the Defendants committed one or more of the
               following acts:

                   i.   Violated the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.;

                   ii. Willfully violated the Fair Labor Standards Act, 29 U.S.C. § 201,
                        et seq.; and

                   iii. Violated the Illinois Minimum Wage Law, 820 ILCS 105, et seq.




                                                   13
    Case: 1:20-cv-04989 Document #: 1 Filed: 08/25/20 Page 14 of 14 PageID #:14




       G.      Award compensatory damages, including all minimum wages,
               overtime pay, and unlawfully withheld tips owed, in an amount
               according to proof under the FLSA and IMWL;

       H.      Award pre-judgment interest on all compensatory damages due;

       I.      Award liquidated damages in an amount equal to the amount of unpaid
               minimum wages, overtime compensation, and unlawfully withheld tips
               found due under the FLSA;

       J.      Award 5% per month interest on all compensation due accruing from
               the date such amounts were due until it is paid under the IMWL;

       K.      Award treble damages on the unpaid wages under the IMWL;

       L.      Award all costs and reasonable attorney’s fees incurred prosecuting these
               claims under the FLSA and IMWL;

       M.      Grant leave to amend to add claims under applicable state and federal laws;

       N.      Grant leave to add additional plaintiffs by motion, the filing of written
               consent forms, or any other method approved by the Court; and,

       O.      For such further relief as the Court deems just and equitable.

                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury.

Dated: August 25, 2020                                  Respectfully Submitted,

                                                        By: /s/ Jac A. Cotiguala
                                                            One of Plaintiffs’ Attorneys
Jac A. Cotiguala
Law Offices of Jac A. Cotiguala
431 South Dearborn Street, Suite 606
Chicago, IL 60605
(312) 939-2100

Ryan F. Stephan
James B. Zouras
Anna M. Ceragioli
Stephan Zouras, LLP
100 N. Riverside Plaza, Suite 2150
Chicago, IL 60606
(312) 233-1550
ATTORNEYS FOR PLAINTIFFS


                                                   14
